DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/CN2019/086127 filed 05/09/2019 which further claims the benefit of CN 201811392818.7 filed 11/21/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (U.S. Patent 10,592,199) and Zhang et al. (U.S. Publication 2017/0032189).
In reference to claim 1, Rakshit discloses a service processing method, implemented by a terminal device, wherein the service processing method comprises (see column 1, lines 25-46, 
obtaining to-be-processed data, wherein the to-be-processed data is based on data from a sensor, wherein the sensor comprises an image sensor, and wherein the to-be-processed data comprises to-be-processed image data that is based on image data of the image sensor (see column 4, lines 24-39, column 5, lines 24-35, columns 5-6, lines 50-23, column 8, lines 1-18, Figure 1, #402 of Figure 4 wherein Rakshit discloses the method utilizing cameras from different angles to capture video frames which are used in measuring the distance and angular positions of objects in the video frame.  Note, the Examiner interprets the camera in Rakshit is equivalent to Applicant’s “image sensor” and the “to-be-processed data” is the measurement and position data of objects in the scene.);
determining a target scene of the to-be-processed data using a scene identification model, wherein the scene identification model is based on training using a sensor data set and a scene type set; and (see column 4, lines 24-39, column 5, lines 24-35, columns 5-6, lines 50-23, column 8, lines 1-18, 19-39, Figure 1, #402-404 of Figure 4 wherein Rakshit discloses determining a viewing perspective of a scene of which the objects of the captured video frame are placed there within using the measurements mentioned above. Note, it is clear that the generation of the objects, their angular and displacements and viewing perspective of the scene in combination is equivalent to Applicant’ “determining a target scene” of the camera captured object data.)

Although Rakshit discloses determining image sensor data, scene data and appropriate audio level processing, Rakshit does not explicitly disclose identifying scene data using a model and training data sets.  Zhang et al. discloses a method, apparatus and computer-readable medium for image scene determination (see paragraph 2).  Zhang et al. discloses obtaining a gallery of image data from a user terminal device (see paragraphs 30-32).  Zhang et al. discloses utilizing a convolutional neural network to construct an image scene and an image identification model (see paragraphs 32-33 and Figures 1-2).  Zhang et al. discloses determining the scene of which the image corresponds thereto using the image identification model and a trained set of scenes from a trained sample set of images (see paragraph’s 39-40 and Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the scene determination techniques of Zhang et al. with the perspective-based audio processing techniques of Rakshit in order to employ an “artificial intelligence” type processing model to the scene determination techniques of Rakshit thereby introducing accuracy measurements of results and ensuring an overall more correct output (see at least paragraphs 6 and 45 of Zhang et al.).
In reference to claims 2, 10 and 18, Rakshit and Zhang et al. disclose all of the claim limitations as applied to claims 1, 9 and 17 respectively.  Zhang et al. discloses utilizing a 
In reference to claims 3, 11 and 19, Rakshit and Zhang et al. disclose all of the claim limitations as applied to claims 2, 10 and 17 respectively.  Rakshit discloses the method utilizing cameras from different angles to capture video frames (see at least column 4, lines 24-39, column 5, lines 24-35).  Rakshit further discloses obtaining audio content such as sound clips or segments and the computing system comprising microphones, speakers, etc. (see column 8, lines 9-18 and column 11, lines 34-48).  The Examiner notes the claim language reading, “at least one of” with regards to the “sensor further comprising” which therefore requires a single teaching of “one or” “an audio collector or a first sub-sensor” and respective features.  The Examiner interprets Rakshit to teach both of such features via at least the camera and microphones as disclosed above.
In reference to claims 4 and 12, Rakshit and Zhang et al. disclose all of the claim limitations as applied to claims 3 and 11 respectively above.  Rakshit discloses the method utilizing cameras from different angles to capture video frames (see at least column 4, lines 24-39, column 5, lines 24-35).  Rakshit further discloses obtaining audio content such as sound clips 
In reference to claims 5, 13 and 20, Rakshit and Zhang et al. disclose all of the claim limitations as applied to claims 1, 9 and 17 respectively.  Rakshit discloses the method utilizing cameras from different angles to capture video frames (see at least column 4, lines 24-39, column 5, lines 24-35).  Rakshit further discloses obtaining audio content such as sound clips or segments and the computing system comprising microphones, speakers, etc. (see column 8, lines 9-18 and column 11, lines 34-48).  Note, it is clear that Rakshit discloses a “two-dimensional code scanning scene” since cameras capture video frames and a scene is determined, thus inherently starting, “a primary image sensor.”  The Examiner again notes the claim language reading “or” type language with regards to the listing of limitations in the claims.  Lastly with regards to claim 13, claim 13 further recites the usage of a “coprocessor” for performing the claimed limitation of which Rakshit explicitly discloses the processing unit to comprise of “one or more processors or processing unit” (see at least column 10, lines 47-52 and Figure 5).
In reference to claims 6 and 14, Rakshit and Zhang et al. disclose all of the claim limitations as applied to claims 1 and 9 respectively.  Rakshit does disclose determining the audio volume level for the scene dependent upon the number of objects or sub-objects in the scene (see columns 8-9, lines 65-7).  Zhang et al. explicitly further discloses marking the 
In reference to claims 7 and 15, Rakshit and Zhang et al. disclose all of the claim limitations as applied to claims 1 and 9 respectively.  Rakshit does disclose determining the audio volume level for the scene dependent upon the motion or movement of objects or sub-

In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A terminal device, comprising: a sensor comprising an image sensor; and a processor coupled to the sensor and configured to…”  Rakshit discloses the invention implemented via a computer system/environment which may include a personal pc, thin clients, handhelds, laptops, mobile devices of which further explicitly comprise at least a processing unit and computer-executable instructions stored in a memory for performing the invention (see column 10, lines 14-53, column 11, lines 1-21 and Figures 5-6).  Zhang et al. discloses the invention implemented utilizing a server that comprising processing components such as a processor and a memory for storing various types of data and executable instructions (see paragraphs 101, 102, 104 and Figure 14).
In reference to claim 17, claim 17 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 17 further recites, “A computer program product comprising compute-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor…”  Rakshit discloses the invention implemented via a computer system/environment which may include a personal pc, thin clients, handhelds, laptops, mobile devices of which further explicitly comprise at least a processing unit and computer-executable instructions stored in a memory for performing the invention (see column 10, lines 14-53, column 11, lines 1-21 and Figures 5-6).  Zhang et al. discloses the invention implemented utilizing a server that comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/11/22